Citation Nr: 1140254	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for a lumbar spine disorder classified as laminectomy with degenerative joint disease (DJD) for the period prior to October 21, 2009 and the period since December 1, 2009 (following the assignment of a temporary 100 percent rating).

2.  Entitlement to a separate (initial) compensable evaluation for radiculopathy of the right leg prior to June 14, 2011.

3.  Entitlement to a evaluation in excess of 10 percent for radiculopathy of the right leg from June 14, 2011.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to December 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), in Salt Lake City, Utah, which granted service connection for the lumbar spine disorder and assigned the disability an initial 10 percent rating.  The case was then transferred to the RO in Louisville, Kentucky.  During the pendency of the claim, the RO issued a July 2009 rating that awarded a 20 percent rating dating back to the initial date of entitlement to service connection.  

The Board remanded this matter for further development in May 2011.  During the pendency of this remand, the RO in an August 2011 decision by the Appeals Management Center (AMC), granted a temporary 100 percent rating from October 21, 2009 until the end of November 2009.  By this rating, the RO also granted service connection for right lower extremity radiculopathy, with an initial 10 percent rating for the radiculopathy assigned effective June 14, 2001.  

The Board notes that the right leg radiculopathy had previously been included in the lumbar spine rating but not separately compensated.  The Board has characterized the issues to reflect consideration of whether a separate compensable rating was in order for the radiculopathy during the period prior to June 14, 2001.  


FINDINGS OF FACT

1.  During the period prior to October 21, 2009 and the period from December 1, 2009 (following the assignment of a temporary 100 percent rating), the Veteran's lumbar spine disability does not limit the Veteran's range of motion so much so that it even approaches a level consistent with forward flexion of the thoracolumbar spine at 30 degrees or less; it does not result in favorable ankylosis of the entire thoracolumbar spine; and there is no evidence of incapacitating episodes of 2 to 4 weeks duration in the past year. 

2.  From the date of initial entitlement to service connection for the lumbar spine disability (shown to be January 1, 2008, and excluding the period of entitlement to temporary total disability benefits from October 21, 2009 through the month of November 2009), radicular symptoms of the right lower extremity are shown to include subjective complaints of pain, tingling and numbness, and objective evidence of episodes of slight weakness, and diminished light touch.  There is no evidence of atrophy, reduced reflexes, or persistent sensory deficits; this degree of disability is equivalent to no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's current radicular symptoms of the right lower extremity are no more than mild, and they do not more closely resemble a moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for the assignment of a rating in excess of 20 percent for the lumbar spine disorder for the period prior to October 21, 2009 or the period from December 1, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2011).

2.  The criteria have been met for the assignment of a 10 percent rating for radicular symptoms of the right lower extremity, as of the date of initial entitlement to service connection for a lumbar spine disorder, shown to be January 1, 2008 (excluding the period of entitlement to temporary total disability benefits from October 21, 2009 through the end of November 2009).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2011).

3.  The criteria have not been met for the assignment of a rating in excess of 10 percent for radicular symptoms of the right lower extremity during the period since June 14, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, the Veteran's claim for service connection was received in August 2007, while the Veteran was still on active duty, and a duty to assist letter was in his receipt and signed by him as confirming such receipt also in August 2007.  Thus he received such notice prior to the January 2008 adjudication of this claim on the merits (which adjudicated the radiculopathy as part and parcel of the lumbar spine issue).  This letter described the evidence necessary to substantiate a claim for service connection, the VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  

Even so, in February 2009, and May 2011 post-rating letters, the Veteran was informed of what was needed to substantiate an increased rating for his back disorder with radiculopathy.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011.  Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA has also made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consist of the veteran's service treatment records, post-service private and VA medical treatment records, lay statements, and reports of VA examination.  The veteran has not identified any other evidence that has not been obtained.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in June 2011, and included review of the claims folder and examination of the Veteran.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2010) (harmless error).

II. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Under the General Rating Formula for Disabilities of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2011)).  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Factual Background and Analysis

By way of history, the Veteran had back problems beginning in service in 1997.  He underwent laminectomy/discectomy in December 1998.  Service treatment records in July 2007 showed MRI findings with evidence consistent with recurrent or residual disc material.  X-rays showed mild degenerative changes of the lumbosacral spine.  The Veteran filed his claim for service connection while still on active duty in August 2007.  The RO granted service connection for a lumbar spine laminectomy with degenerative joint disease (DJD) and right lower extremity radiculopathy, with a 10 percent initial rating effective January 1, 2008 (the day after his discharge from active service).  By way of a July 2009 rating, the RO granted an increased initial rating of 20 percent for the lumbar spine disorder.  At that time, radiculopathy was deemed noncompensable, and it was rated together with the lumbar spine disorder.  By way of an August 2011 rating action, the RO awarded a separate 10 percent rating for radiculopathy, effective June 14, 2011.  

In a January 2009 notice of disagreement (NOD), the Veteran stated that he has problems with his back pain with radiculopathy down his right leg, and that it tends to worsen after standing for 30 minutes.  He also indicated he had pain, weakness and loss of motion on repetitive use.

The report of a June 2009 VA spine and peripheral nerve examination included a detailed neurological examination of the peripheral nerves, with complaints of nerve pain into the right leg that began in early 2008.  Pain would start in his right buttock and radiate down his back and into his right leg.  He got tingling from the knee down to the ankle.  The condition reportedly grew progressively worse since its onset.  His symptoms were from the right buttock down the posterior lateral area of the right leg.  He had paresthesias, dysthesias and pain.  The pain was noted to be  sharp until it reached the knee and then would become more tingling in nature.  

Examination revealed slight 4/5 weakness on flexion and extension of the right knee and ankle.  The Veteran had normal sensory touch on vibration, pain, light touch and position sense for both lower extremities.  His reflexes were 2+ throughout all upper and lower extremities.  His Babinski and planter reflexes were all normal.  There was no muscle atrophy, abnormal muscle tone, bulk or tremors.  There were no tics or other abnormal movements.  He did have an abnormal gait, with antalgic gait after first standing up, which went away after several steps.  

Diagnostic testing for neurological problems (such as EMG/NCS) was not performed.  The diagnosis was that there was insufficient evidence clinically present to warrant a diagnosis or residuals thereof (neurologically).  The etiology was DDD of the lumbar spine.  Problems associated with this diagnosis were described as nerve pain into the right leg and nerve dysfunction.  Neuritis was present.  There were significant effects on his occupation with pain as the major impact.  Reportedly, the Veteran could not sit or stand for long periods of time and must alternate his positions.  He was employed full time for less than a year, with no time lost during the last 12 month period.  The back problem reportedly caused severe effects on chores and exercise, primarily when he had to do lengthy standing or sitting.  

On the report of a June 2009 VA examination of the back, it was noted that diagnostic studies and findings on treatment suggested that the Veteran needed surgery.  He did not want surgery.  He treated with some left over Meloxicam he had been given in service.  He indicated he used Motrin or Icy/Hot if his back bothered him.  He reported pain in the low back and right buttock.  If he leaned forward, he would get pain into the tailbone.  It was reported that the Veteran had lumbar laminectomy in 1998.  

Review of systems was negative for bowel or bladder problems or erectile dysfunction.  The Veteran did have paresthesias but no leg or foot weakness.  He denied falls or unsteadiness.  There was no history of fatigue, weakness or spasm.  He did have decreased motion and pain in his low back with long periods of standing or walking.  His pain was sharp and severe, and was noted to last several minutes or several hours.  The pain frequency was episodes of pain 1 to 6 days per week.  He had radiation into the posterior lateral right leg, which was sharp and tingling.  There were no assistive aids.  He could walk more than a quarter mile but less than a mile.  There were no incapacitating episodes.  

Examination revealed normal posture and head position.  The Veteran had an abnormal, antalgic gait when first getting up from sitting.  Gait returned to normal after 4-5 steps.  There were no abnormal curvatures or ankylosis shown on examination of the spine.  He did have pain with motion, without spasm, atrophy or weakness.  He did have guarding and tenderness.  There were no symptoms of spasm, localized tenderness or guarding that were severe enough to cause any abnormality in his gait or spinal contour.  His muscle strength was noted to be reduced to 4/5 on extension and dorsiflexion of the right knee.  It likewise was reduced to 4/5 on right ankle dorsiflexion and plantar flexion.  Otherwise his muscle strength was normal in both lower extremities.  He also hand normal 2/2 sensory examination in both extremities and his reflexes were 2+ throughout both upper and lower extremities.  

His range of motion was to 50 degrees flexion, 5 degrees extension, 40 degrees left lateral flexion 45 degrees left lateral rotation, 35 degrees right lateral flexion, and 45 degrees right lateral rotation.  He had pain on active motion but no additional loss of motion on three repetitions.  He had positive Lasegues test on the right, with definite organic pain.  X-rays revealed a normal spine.  He was assessed with DDD of the lumbar spine by history.  It was noted that the Veteran was currently employed full time in logistics.  The effects of his condition on his usual occupation were noted to be significant, as he was assigned different duties due to his decreased mobility, problems lifting and carrying, decreased lower extremity strength and pain.  As for activities of daily living affected, he had severe limits on chores and dressing.  Disability caused moderate effects on shopping, travel and bathing.  It prevented exercise and recreation.  

Private records reveal that in January 2009 the Veteran was seen for back pain that was worsening, though was not so bad that he took off work for this problem.  In early September 2009 he was seen for low back pain radiating down the anterior right thigh, and completely down the right leg, foot and big toe.  The low back pain was mostly to the right and more severe in the leg than back.  No problems with the left leg were reported.  He had decreased right leg strength.  

Later in September 2009, the Veteran was referred for detailed evaluation of the low back and right leg pain.  His history of back problems dating back to service was reported.  He currently complained of numbness of the dorsal aspect of the right foot and big toe.  He had low back pain primarily in the right lumbar region.  His right leg pain was more severe than the low back pain, with a ration of 60/40.   He had reduced strength in the right lower extremity.  He had no problems with pain, numbness, or tingling in the left lower extremity.  He also had no bowel or bladder symptoms.  He walked a half mile which increased the severity of the low back symptoms.  He had no physical therapy or lumbar epidurals since his discectomy.  He treated with Vicodin.  He was noted to have a soft tissue mass revealed by MRI in 2007 at L4-5 on the right.  He worked in logistics.  

Examination revealed that the Veteran was in distress from right leg pain.  He had an increase in the leg pain with hyperextension and rotary motion of the back.  He had positive straight leg raise on the right at 60 degrees with positive bowstring sign.  He also had right hip pain on left straight leg raise at 90 degrees.  His lower extremities revealed decreased sensation of the right L5 and slight weakness on dorsiflexion of the right ankle.  His sensory exam was normal for the left lower extremity.  Deep tendon reflexes were bilaterally intact.  His upper extremities were completely normal on examination of sensorimotor and reflexes.  His gait was intact with no evidence of muscle wasting, fasciculation's or abnormal movements.  His muscle tone was normal throughout.  He was diagnosed with history of L4-5 discectomy with present low back pain and right hip pain and components of L3 and L5 radiculopathy on the right by history.  The findings from the 2007 MRI with evidence of soft tissue mass at L4-5 interspace on the right were again noted.  Plans for further MRI were made.  

The MRI findings from September 2009 included a diagnosis of disc protrusion and extrusion at L4-5 and post laminectomy changes at L5-S1.  It was noted that given the appearance of the disc material, the extrusion was most likely recurrent.  Another record from late September 2009 described the findings from this MRI, indicating that the Veteran's back symptoms were now intractable, with a history of being in constant pain since his flare-up began two months ago.  The Veteran was noted to have no significant relief after being placed on Neurontin.  Plans were made to schedule surgery.  In early October 2009, he again reported leg pain that felt more like spasms.  Neurontin was noted to not be helpful. 

On October 21, 2009 the Veteran underwent an L4-5 discectomy of L4-5 with removal of the recurrent lumbar disc herniation at the right side L-5 disc.  Thereafter, he was in recovery and was deemed unable to return to work until November 16, 2009, with restrictions to desk duty.  The Veteran was awarded temporary 100 percent rating from the date of the surgery until the end November 2009.  

The Veteran underwent a VA examination in June 2011.  The history of the most recent surgery was noted.  The examiner noted that the Veteran now had problems driving and sitting at work.  He also reported an increase in right lower extremity radicular symptoms.  Since the last surgery, his feet and toes were noted to be going numb.  When sitting straight, he felt a pressure in his back and he leaned forward for relief.  If he sat for 10 minutes he would have to stretch.  He did back exercises in the morning.  He reported radicular symptoms, and felt like he had a limp.  He felt sharp pain in his back if he stubbed his toe or foot.  He felt some right leg weakness in using stairs.  He was previously on Hydrocodone.  He took Gabapentin regularly.  It was noted that the Veteran last used hydrocodone six months ago and Gabapentin three days earlier.  He was offered lumbar fusion but turned it down.  Swimming and exercise were noted to help relieve symptoms.  He stated that his back symptoms were the same as they were before his 2009 surgery.  He added that he thought he had mildly increased right leg weakness.  He had a 50 pound lifting limit and got help at work if he needed to lift more.  He reported having foot cramps at night.  He reported taking two hours to drive to the current appointment due to a traffic jam.  He stated that he only got out of the car once to walk around.  The examiner noted that the Veteran walked briskly across the waiting room when called for the examination and also that he was able to bend over to put on his shoes and socks without difficulty or pain behavior shown at the end of the examination. 

Review of systems revealed that his course since onset was stable.  He used occasional over-the-counter pain relievers and Gabapentin with good response.  He had no bowel or bladder symptoms or erectile dysfunction.  He did have numbness, paresthesias, and leg and foot weakness.  There were no falls or unsteadiness.  He had no history of fatigue or spine pain.  He did have decreased motion, stiffness, weakness and spasm.  He had no incapacitating episodes.  He denied using assistive aids.  He was able to walk one to three miles.

Examination revealed normal spine posture and curvatures, without evidence of ankylosis, the same findings as shown in June 2009.  There was no spasm, atrophy or guarding, tenderness or weakness.  He did have pain on motion, both left and right.  His range of motion was 60 degrees flexion, 19 degrees extension, 35 degrees left lateral flexion, 20 degrees left lateral rotation, 25 degrees right lateral flexion, 25 degrees right lateral rotation.  He had pain and additional loss of motion after repetitive motion.  This reduced his motion to 25 degrees left lateral flexion and 20 degrees right lateral flexion on repetitive motion.  Detailed reflex exam findings were 2+ throughout his knees and ankles bilaterally.  Plantar and Babinski reflexes were normal.  Sensory examination was normal for the left leg.  The right lower extremity showed decreased vibration, and light touch in the great toe.  His position sense was normal and there were no dysethesias.  Motor examination was 5/5 throughout both lower extremities.  There was no Lasegues.  Other findings included a surgical scar which was noted in the L5 area, but was not otherwise commented on.  Straight leg raising was negative bilaterally.  

Occupationally, the Veteran worked in electrical repair and worked full time.  It was noted that he lost four weeks from work last year for his back symptoms, as there was no light duty available.  

The Veteran was diagnosed with L4-5 disc protrusion, status post discectomy with right lower extremity mild radiculopathy and very mild degenerative arthritis of his spine.  The effect on his usual occupation was increased absenteeism, decreased mobility, problems lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The symptoms had a moderate effect on performing chores, and a mild effect on exercise, which consisted of walking on a treadmill.  They also had a mild effects on travel because of problems sitting.  No effects were noted on feeding, bathing, dressing, toileting, or grooming.  There was mild effect on driving, as he was noted to stop once during his two hour trip to the exam.  

The examiner commented that the Veteran had a radiculopathy/sciatica of the right lower extremity.  This was described as a mild neuralgia.  He was found to have decreased sensation in the right great toe that would correspond to the L5 dermatome.  Otherwise his neurological examination of the lower extremity was normal.  It was noted that the cause of the problem was more likely than not from his service connected back disorder.  The examiner opined that the Veteran was doing better now than before his preoperative neurological examination.  He was no longer appearing to be in distress.  His straight leg raises were now negative.  His neurological examination was improved and he was able to walk greater distances than before.  He had no complications other than those noted in this examination.

A.  Analysis based on orthopedic symptoms and incapacitating episodes

Based on a review of the foregoing, the Board finds that an initial rating in excess of 20 percent for the lumbar spine disability is not warranted during the period prior to the award of a temporary 100 percent rating for surgery on October 21, 2009.  During this period, the Veteran's range of motion of the lumbar spine was not shown to result in limitation of forward flexion of to 30 degrees or less, nor did it equal that of a favorable ankylosis of the thoracolumbar spine.  Rather his combined motion is shown to be 220 degrees, with flexion to 50 degrees.  He is not shown to have any ankylosis or even any abnormal spinal curvatures that could be reasonably construed to equal any ankylosis.  In general symptoms prior to his October 2009 surgery are shown to be back pain and decreased motion, with more severe symptoms of pain described as affecting his right lower extremity due to the radiculopathy (which is to be rated separately).  Such symptoms do not warrant a rating higher than 20 percent disabling.  

With regard to incapacitating episodes, from initial entitlement up to his October 21, 2009 surgery, the Board finds that there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  To the contrary, the June 2009 VA examination pertaining to the lumbar spine symptoms reported no incapacitating episodes over the past year.  The occupational impact statement from the examination is noted to be silent for absences impacting his job duties, although there is some indication of  restricted job duties due to limitations in strength and mobility from his lumbar spine condition.  Likewise even as his back pain was worsening in September 2009, he was noted to not be missing work due to his back pain.  Thus there is no basis for granting an increased, 40 percent, rating based on incapacitating episodes, as no such episodes are found prior to October 21, 2009.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's degenerative spine disorder during the period from initial entitlement up to the time his entitlement to temporary total rating began on October 21, 2009.

The Board shall now consider whether a rating in excess of 20 percent is warranted during the period after November 30, 2009 (the date of expiration of his temporary 100 percent rating).  Based on a review of the evidence, the Board finds that during the period from December 1, 2009, a rating in excess of 20 percent is not warranted for the lumbar spine disorder.  The findings from the June 2011 VA examination showed that flexion was to 60 degrees on formal examination of range of motion.  The Veteran was also observed able to bend over without difficulty to put on his shoes.  Thus he is not shown to have forward flexion limited to 30 degrees or less.  Nor does the evidence show findings resembling that of a favorable ankylosis of the thoracolumbar spine.  To the contrary, his spine curvatures were normal, the same as in the June 2009 examination, with no evidence of ankylosis.  

With regard to incapacitating episodes, the Veteran again is shown to have no incapacitating episodes reported in the June 2011 VA examination.  Although he was noted to miss four weeks of work in the past year, this was said to be due to a lack of light duty work available at his job, rather than to actual incapacitating episodes.  There is no other medical evidence submitted after the expiration of the temporary 100 percent rating, and the Veteran has not submitted any lay contentions alleging any incapacitating episodes.  Thus, based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's degenerative spine disorder during the period from December 1, 2009 based on incapacitating episodes.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for both the period prior to October 21, 2009 and the period beginning December 1, 2009.

B.  Analysis based on neurological involvement, to include right radiculopathy

The Board now turns to address the neurological involvement to include the radiculopathy of the right lower extremity.  At present this disability is service-connected as related to the back disorder and rated with a separate 10 percent rating effective June 14, 2011, the date of the VA examination which recorded manifestation of this disability.  The Board shall consider whether a compensable rating is warranted prior to that date, as well as whether a rating in excess of 10 percent disabling is currently warranted.  Additionally the Board shall address whether a compensable rating is warranted for any other potential neurological involvements besides the right lower extremity.

Right leg radiculopathy is most appropriately rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520, as analogous to impairment of the sciatic nerve.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2011).

Based on a review of the foregoing, the Board finds that a 10 percent rating is warranted for the radiculopathy of the right lower extremity for the period from the date of initial entitlement to service connection for the back disorder until June 14, 2011 (excluding the temporary 100 percent period in effect from October 21, 2009 to December 1, 2009.)  While no specific diagnosis was made on neurological examination in September 2009, the findings from this examination were positive for slight 4/5 weakness throughout the right knee and ankle muscles.  This was coupled with subjective complaints of pain and tingling radiating down the right leg down to the knee and ankle.  The private records from September 2009 up to his October 2009 surgery show persistent symptoms of pain and tingling radiating down his right leg, with complaints that include decreased right leg strength and numbness in the right foot and toe.  These neurological symptoms manifesting in his right lower extremity were in fact described as more severe than the actual back pain.  Also in September 2009, he was said to have decreased sensation and slight weakness on dorsiflexing the ankle of the right lower extremity.  

Thus while no formal diagnosis of a radiculopathy may have been given, his neurological symptoms are shown to warrant a 10 percent rating for mild incomplete paralysis prior to June 14, 2011.  The Board finds that this 10 percent rating is warranted from the date of initial entitlement to service connection for the back problems.  While the earliest post service medical records documenting such problems are from 2009, the service treatment records and evaluations from 2007 shortly before discharge document similar complaints regarding the right lower extremity.  Thus the Board shall afford the Veteran the benefit of the doubt and assign the 10 percent rating effective from initial entitlement to service connection for the underlying lumbar spine disorder.

A rating in excess of 10 percent disabling, however, is not warranted for radiculopathy of the right lower extremity either before June 14, 2011, or as of this date.  In the June 2009 VA examination, there were normal sensory findings and normal reflexes for the right lower extremity.  There was no muscle atrophy, abnormal muscle tone, bulk, tremor, tics or other abnormal movements of the right leg.  The only significant findings were the slight 4/5 weakness throughout the right lower extremity, and an abnormal, antalgic gait upon standing up, which went away after several steps.  

Thus his symptoms from the radiculopathy do not more closely resemble the criteria for a higher, 20 percent, rating as they do not reflect a moderate incomplete paralysis.  Records from prior to June 14, 2011 also fail to show significant findings that would indicate an increased, or moderate, incomplete paralysis.  The records from September 2009, while noting complaints of pain and evidence of decreased sensation of the right L5 and slight weakness on dorsiflexion of the right ankle, do not reflect more significant symptoms.  His muscle tone was normal and his deep tendon reflexes were intact.  His gait was also intact with no evidence of muscle wasting, fasciculation's, or abnormal movements.  Thus a rating in excess of 10 percent disabling is not shown at any point during the period prior to June 14, 2011 as his symptoms during this period are no more than a mild incomplete paralysis.  

The evidence as of June 14, 2011 also does not reflect that a rating in excess of 10 percent disabling is warranted.  Neurological findings from the June 14, 2011 examination included a finding that reflexes were 2+ throughout.  Plantar and Babinski reflexes were normal.  His position sense was normal and there were no dysethesias.  Motor examination was 5/5.  The most significant findings for the right lower extremity were decreased vibration and light touch in the great toe.  Such findings are consistent with no more than a mild incomplete paralysis.  The examiner in this June 14, 2011 examination specifically described the radiculopathy/sciatica of the right lower extremity as a mild neuralgia.  There is no other evidence submitted that conflicts with this conclusion from the examiner. 

In sum, the Board finds that from the date of initial entitlement to service connection for back problems, a 10 percent rating is warranted for the radiculopathy of the right lower extremity.   At no point since the effective date of service connection, however, is a rating in excess of 10 percent disabling warranted for radiculopathy of the right lower extremity.

With regard to other possible neurological manifestations, it is noted that record does not show other neurological findings beside those noted in the right lower extremity.  Repeatedly, the records and examination reports showed no bowel or bladder abnormalities, no left lower extremity problems, and no other neurological manifestations of the service connected lumbar spine.  Thus there is no basis for granting any additional ratings for neurological manifestations beyond those afforded for the right lower extremity radiculopathy.


Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's disability of the lumbar spine and its associated complications is found to be adequate.  

In addition, it has not been shown that any of his disabilities stemming from his back condition has required frequent periods of hospitalization or has produced marked interference with all types of employment.  The evidence fails to show that the Veteran has had any hospital treatment beyond the September 2009 surgery, for which he received a temporary total rating for a period of convalescence.  

As far as employability, none of the evidence available reflects that any of the service-connected disabilities impact his ability to work in a material fashion.  While it was noted that the Veteran recently lost about four weeks of work over the course of a year working as an electrician, it was noted that this was due to the fact that there was no light duty, and not due to incapacitation from a service-connected condition.  Previously the Veteran was noted to have received some accommodations in prior employment with help from others for lifting heavy items, and could alter his positions at work.  He appears to have remained in full time employment during the pendency of this current appeal.  

Therefore, a remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from his back disability and its associated complications are shown to be adequately compensated by the assigned schedular ratings, which contemplate the impact of his disabilities on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).



[Continued on following page.]
ORDER

An increased, initial rating in excess of 20 percent for the lumbar spine disability is denied for the period prior to October 21, 2009 and the period from December 1, 2009 (following the assignment of a temporary 100 percent rating).

For the period from initial entitlement to service connection for the lumbar spine disability to June 14, 2011 (excluding the period of entitlement to temporary total disability benefits from October 21, to December 1, 2009), a separate 10 percent rating, and no higher, for the service-connected radicular symptoms affecting the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A rating in excess of 10 percent for the right lower extremity radiculopathy is denied for the period from June 14, 2011. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


